Citation Nr: 0125453	
Decision Date: 10/29/01    Archive Date: 11/05/01

DOCKET NO.  00-13 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to 
September 1971.

When this matter was last before the Board of Veterans' 
Appeals (the Board) in May 2001, it was remanded to the 
Department of Veterans Affairs (VA), St. Petersburg, Florida, 
Regional Office (RO) for the purpose of scheduling a Board 
videoconference hearing in connection with the veteran's 
appeal.  

In July 2001, a videoconference hearing was held before the 
undersigned, who was appointed by the Chairman to conduct 
that hearing.  38 U.S.C.A. § 7107(c), (e) (West Supp. 2001); 
38 C.F.R. § 20.700(e) (2000).  A transcript of the hearing is 
of record.  

At the July 2001 hearing, the veteran's representative 
asserted a claim for entitlement to service connection for a 
dental disorder.  That claim has not been addressed and is 
referred to the RO for appropriate action.  


REMAND

Under 38 C.F.R. § 3.304(f) (2001), service connection for 
post-traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125 
(2001)(diagnosis of mental disorder); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  

The veteran's claim of entitlement to service connection for 
post-traumatic stress disorder was previously considered and 
denied by the RO in 1994 and 1996.  The claim was denied in 
1994 because evidence of both a diagnosis of post-traumatic 
stress disorder and a verifiable stressor had not been 
presented.  The claim was denied in 1996 based upon a failure 
to present the requisite new and material evidence to reopen 
a previously denied claim.  38 C.F.R. § 3.156 (1996).  In 
that decision, although it was determined that evidence of a 
diagnosis of post-traumatic stress disorder had been 
presented, it was also found that evidence of a verifiable 
stressor had not.  

The veteran has asserted that he experienced multiple 
stressful events related to combat in Vietnam.  The RO has 
attempted to verify these alleged stressors through the U.S. 
Armed Services Center for Research of Unit Records 
(USASCRUR), formerly U.S. Army & Joint Services Environmental 
Support Group (ESG), on two occasions without success.  

One of the alleged stressful events involved the ambush of a 
convoy in which the veteran was driving.  According to a 
statement submitted by the veteran in August 1998, while on 
convoy duty in November or December 1970, the convoy was 
ambushed and he was under combat fire for approximately 7 
hours waiting for relief to arrive.  The statement noted that 
during the attack, the lead truck of the convoy hit a mine, 
exploded, and was destroyed.  In that statement, the veteran 
claimed to have been injured and to have witnessed 8 or 9 
soldiers killed in action.  In December 1998, that 
information was furnished to USASCRUR for verification.  In 
December 1999, USASCRUR responded to the RO, essentially 
stating that they were unable to verify the alleged stressful 
event.  USASCRUR stated that in order to verify casualty 
research, the veteran must provide additional information 
including the most specific date possible and the full names 
of casualties.  

In an October 2000 hearing before a hearing officer at the 
RO, the veteran related additional information pertaining to 
the alleged convoy ambush and truck explosion.  He recalled 
that the incident had occurred in October, November, or 
December 1970, and was outside of Phuoc Vinh.  At his July 
2001, Board videoconference hearing, the veteran related 
still more information pertaining to the convoy ambush.  At 
this hearing, the veteran gave the last name of the truck 
driver who was killed and said he was from Pennsylvania.  The 
veteran presented documentary evidence at this hearing that 
included a computer generated list of casualties in Vietnam.  
Contained within the list is an individual from Pennsylvania 
with the last name given by the veteran, who was killed on 
October 20, 1970, in the Bien Hoa Province of Vietnam.  The 
type of casualty is given as "non-hostile, died of other 
causes."  The reason given is accidental self-destruction.  
The veteran testified to his belief that this must have been 
the driver of the lead truck who was killed during the convoy 
ambush in question.  

Given that the veteran has now provided additional details 
for the alleged stressor as requested, the RO should attempt 
again to have the stressor verified through USASCRUR, 7798 
Cissna Road, Suite 101, Springfield, Virginia 22150-3197.  
The RO should ask USASCRUR to provide as much information as 
possible as to the circumstances of death of the individual 
for whom the veteran has provided the identifying 
information, such as, the unit to which that individual was 
assigned, where the casualty took place, and how the casualty 
occurred.  In particular, whether the named individual died 
as a result of injuries received under hostile fire or as a 
result of driving a truck over a land mine should be 
determined, if possible.

Secondly, the veteran has reported receiving treatment for 
his post-traumatic stress disorder through the Tampa Vet 
Center since 1993.  Although some of those records are in the 
claims file, a complete copy of those records has not been 
obtained.  Accordingly, on remand, the RO should obtain the 
complete treatment records for the veteran from the Tampa Vet 
Center.  38 U.S.C.A. § 5103A(c) (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,631 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R § 3.159(c)(3)).  

Finally, during the pendency of this appeal, there has been a 
substantial change in the law.  In undertaking the 
development herein, the RO should assure that it complies 
with any notice and development procedures applicable to 
claims to reopen pursuant to the Veterans Claims Assistance 
Act of 2000 (VCAA) (see 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2001)).  Nothing in the VCAA is to be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
submitted.  38 U.S.C.A. § 5103A(f) (West Supp. 2001).

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  In undertaking development herein, 
assure that all appropriate notice and 
development required by the VCAA is 
accomplished.

2.  Contact the Tampa Vet Center and 
request copies of the veteran's treatment 
records from 1993 to the present, and 
associate them with the claims file.  

3.  Send the information available about the 
veteran's unit assignment and date of the 
reported stressor (October 20, 1970) to the 
USASCRUR, including the more specific 
information pertaining to the convoy ambush 
described above.  Provide the name of the 
casualty identified by the veteran as 
possibly the driver he remembered.  Ask 
USASCRUR to verify, if possible, the unit 
with which the individual was serving at the 
time of his death, and the circumstances of 
the casualty, which is given in the 
information provided by the veteran as 
accidental self destruction, non-hostile, 
died of other causes.  Is there any reason to 
conclude that this casualty was the result of 
either an ambush by enemy forces or the 
result of an explosion from driving a truck 
over a mine?  Is it possible to provide a 
more precise location of the casualty?

4.  Readjudicate the veteran's claim, and 
determine specifically whether the 
requisite new and material evidence has 
been submitted to reopen the veteran's 
claim with application of all appropriate 
laws and regulations and consideration of 
any additional information obtained as a 
result of this remand.  

5.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


